NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RUBEN HENRIQUEZ-HERNANDEZ, a/k/a )
RUBEN HAZAEL HENRIQUEZ,            )
DOC #T47802,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )           Case No. 2D18-3859
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 2, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Ruben Henriquez-Hernandez, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.




SILBERMAN, MORRIS, and LUCAS, JJ., Concur.